 Case 3:20-cv-01507-X-BN Document 9 Filed 08/12/20         Page 1 of 1 PageID 147



                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

TOMAS RAY VIDAL,                        §
Dallas Cnty. Jail Booking No. 19054941, §
                                        §
             Plaintiff,                 §
                                        §
V.                                      §            No. 3:20-cv-1507-X
                                        §
BOARD OF PARDONS AND                    §
PAROLES, ET AL.,                        §
                                        §
             Defendants.

       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case.   Plaintiff objected.   The District Court reviewed de

novo those portions of the proposed findings, conclusions, and recommendation to

which objection was made, and reviewed the remaining proposed findings,

conclusions, and recommendation for plain error.       Finding no error, the Court

ACCEPTS the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge.

      SO ORDERED this 12th day of August 2020.




                                      ____________________________________
                                      BRANTLEY STARR
                                      UNITED STATES DISTRICT JUDGE
